 

Exhibit 10.23

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) evidences the award
of a nonqualified stock option (the “Option”) by GP STRATEGIES CORPORATION, a
Delaware corporation (“GPS”), to [NAME] (“Recipient”), subject to and
conditioned upon Recipient’s agreement to the terms of this Agreement. 
Capitalized terms in this Agreement that are not defined herein shall have the
meanings ascribed to them in the GPS 2003 Incentive Stock Plan (the “Plan”).

 

Section 1.  Option Grant.  The Option entitles Recipient to purchase shares of
common stock, par value $0.01 per share (“Common Stock”), of GPS under the Plan.
The shares of Common Stock underlying the Option are herein called the “Shares.”
The Grant Date, the number of Shares Recipient may purchase and the Exercise
Price at which Recipient may purchase them are specified below.

 

 

Grant Date:

[DATE]

 

 

 

 

Number of Shares:

[NUMBER]

 

 

 

 

Exercise Price:

[PRICE] per share

 

Section 2.  Exercise of Option.

 

(a)                                  Exercisability.  So long as Recipient is an
“eligible person” under the Plan (e.g., employed by or maintaining a service
relationship with GPS or a Related Company) from the Grant Date through the
applicable exercisability dates listed in the schedule below, and subject to the
terms and conditions of this Agreement, the Option will become exercisable
incrementally for the number of Shares listed below in accordance with the
following schedule:

 

 

 

Number of Options

Vesting Date

 

Vesting on Vest Date

 

 

 

 

 

 

 

 

 

 

(b)                             Right to Exercise: Option Term.  Recipient may
exercise the Option, to the extent exercisable, at any time on or before
5:00 P.M. Eastern Time on [DATE] (the “Expiration Date”) or the earlier
termination of the Option, unless otherwise provided under applicable law. 
Section 3 below describes certain limitations on exercise of the Option that
apply in the event of Recipient’s death, Total and Permanent Disability, or
Termination of Service.  The Option may be exercised only in multiples of whole
Shares and may not be exercised at any one time as to fewer than one hundred
Shares (or such lesser number of Shares as to which the Option is then
exercisable).  No fractional Shares will be issued under the Option.  Any
portion of the Option not exercised on or before the Expiration Date or earlier
termination of the Option shall thereupon become null and void.

 

--------------------------------------------------------------------------------


 

(c)                                  Exercise Procedure.  In order to exercise
the Option, Recipient must provide the following items to the Secretary of GPS
or his or her delegate before the expiration or termination of the Option:

 

(i)                                     notice, in such manner and form as the
Committee may require from time to time, specifying the number of Shares to be
purchased under the Option; and

 

(ii)                                  full payment of the Exercise Price for the
Shares or properly executed, irrevocable instructions, in such manner and form
as the Committee may require from time to time, to effectuate a broker-assisted
cashless exercise, each in accordance with Section 2(d) of this Agreement.

 

An exercise will not be effective until the Secretary of GPS or his or her
delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable federal, state and foreign
securities laws.

 

(d)                                 Method of Payment.  Recipient may pay the
Exercise Price by any combination of the following:

 

(i)                                     delivery of cash, certified or cashier’s
check, money order or other cash equivalent acceptable to the Committee in its
discretion;

 

(ii)                                  a broker-assisted cashless exercise in
accordance with Regulation T of the Board of Governors of the Federal Reserve
System through a brokerage firm approved by the Committee;

 

(iii)                               subject to such limits as the Committee may
impose from time to time, tender (via actual delivery or attestation) to GPS of
other shares of Common Stock of GPS which have a Fair Market Value on the date
of tender equal to the Exercise Price, provided that tender of such shares will
not result in GPS having to record a charge to earnings under United States
generally accepted accounting principles then applicable to GPS; or

 

(iv)                              any other method approved by the Committee.

 

(e)                                  Issuance of Shares upon Exercise.  As soon
as practicable after exercise of the Option, GPS will deliver a share
certificate to Recipient, or deliver Shares electronically or in certificate
form to Recipient’s designated broker on Recipient’s behalf, for the Shares
issued upon exercise.  Any share certificates delivered will, unless the Shares
are registered or an exemption from registration is available under applicable
federal and state law, bear a legend restricting transferability of such Shares.

 

--------------------------------------------------------------------------------


 

Section 3.  Termination of Service.

 

(a)                                  Termination of Unexercisable Option.  Upon
Recipient’s Termination of Service, the portion of the Option that is then
unexercisable will terminate immediately.

 

(b)                                 Exercise Period Following Termination of
Service.  Upon Recipient’s Termination of Service for any reason other than
Termination for Cause, as defined in clause (c) below, the portion of the Option
that is then exercisable will terminate upon the earliest of:

 

(i)                                     the expiration of 90 days following such
termination, unless Recipient’s termination is on account of Total and Permanent
Disability or death;

 

(ii)                                  the expiration of 6 months following such
termination, if such termination is on account of Recipient’s Total and
Permanent Disability or death;

 

(iii)                               the expiration of 6 months following
Recipient’s death, if Recipient’s death occurs during the periods described in
clauses (i) or (ii) of this Section 3(b), as applicable; or

 

(iv)                              the Expiration Date.

 

In the event of Recipient’s death, the exercisable portion of the Option may be
exercised by Recipient’s executor, personal representative, or the person(s) to
whom the Option is transferred by will or the laws of descent and distribution. 
“Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months. 
The Committee may require such proof of Total and Permanent Disability as the
Committee in its sole discretion deems appropriate and the Committee’s good
faith determination as to whether Recipient is totally and permanently disabled
will be final and binding on all parties concerned.

 

(c)                                  Termination for Cause.  The Option will
terminate in its entirety, regardless of whether the Option is then exercisable,
immediately upon Recipient’s Termination for Cause, or upon Recipient’s
commission of any of the following acts during the exercise period following
Recipient’s Termination of Service: (i) fraud on or misappropriation of any
funds or property of GPS or any Related Company, or (ii) Recipient’s breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by Recipient for the benefit of GPS or any Related Company, as determined by the
Committee, which determination will be conclusive.  For purposes of this
Agreement, “Termination for Cause” shall have the meaning contained in General
Physics

 

--------------------------------------------------------------------------------


 

Corporation’s Procedure No. GP-P-10 as in effect on the Grant Date and as it may
be amended from time to time.

 

(d)                                 Change in Status.  In the event that
Recipient’s status as an eligible person under the Plan is through a business,
trade or entity that, after the Grant Date, ceases for any reason to be part of
GPS or a Related Company, a Termination of Service will be deemed to have
occurred for purposes of this Section 3 upon such cessation if Recipient’s
service does not continue uninterrupted immediately thereafter with GPS or a
Related Company.

 

Section 4.  Nontransferability of Option.  The Option is not transferable other
than by will or the laws of descent and distribution. During Recipient’s
lifetime, the Option may be exercised only by Recipient or, during the period
Recipient is under a legal disability, by Recipient’s guardian or legal
representative.  Except as provided above, the Option may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

Section 5.  Nonqualified Nature of the Option.  The Option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, and this Agreement shall be so
construed.  Recipient hereby acknowledges that, upon exercise of the Option,
Recipient will recognize compensation income in an amount equal to the excess of
the then Fair Market Value of the Shares over the Exercise Price and must comply
with the provisions of Section 6 of this Agreement with respect to any tax
withholding obligations that arise as a result of such exercise.

 

Section 6.  Withholding of Taxes.  Recipient hereby authorizes GPS and any
Related Company to withhold from salary, wages or any other payment of any kind
due to Recipient and otherwise agrees to make adequate provision for foreign,
federal, state and local taxes required by law to be withheld, if any, which
arise in connection with the Option.  GPS may require Recipient to make a cash
payment to cover any withholding tax obligation as a condition of exercise of
the Option or issuance of share certificates representing Shares.

 

Section 7.  Adjustments.  The Committee may make various adjustments to
Recipient’s Option, including adjustments to the number and type of securities
subject to the Option and the Exercise Price, in accordance with the terms of
the Plan.

 

Section 8.  Non-Guarantee of Employment or Service Relationship.  Nothing in the
Plan or this Agreement will alter Recipient’s at-will or other employment status
or other service relationship with GPS or any Related Company, nor be construed
as a contract of employment or service relationship between Recipient and GPS or
any Related Company, or as a contractual right for Recipient to continue in the
employ of, or in a service relationship with, GPS or any Related Company for any
period of time, or as a limitation of the right of GPS or any Related Company to
discharge Recipient at any time whether or not such discharge constitutes a
Termination for Cause, with or without

 

--------------------------------------------------------------------------------


 

notice, and whether or not such discharge results in the failure of any portion
of the Option to become exercisable or any other adverse effect on Recipient’s
interests under the Plan.

 

Section 9.  No Rights as a Stockholder.  Recipient shall not have any of the
rights of a stockholder with respect to the Shares until such Shares have been
issued to Recipient upon the due exercise of the Option.  No adjustment will be
made for dividends or distributions or other rights for which the record date is
prior to the date such Shares are issued.

 

Section 10.  GPS’s Rights.  The existence of the Option shall not affect in any
way the right or power of GPS or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in GPS’s
capital structure or its business, or any merger or consolidation of GPS, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of GPS, or any sale or transfer of
all or any part of GPS’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

Section 11.  Entire Agreement.  This Agreement, together with the Plan and the
applicable provisions of any employment agreement in effect from time to time
between Recipient and GPS, contain the entire agreement between Recipient and
GPS with respect to the Option, and, with the exception of the applicable
provisions of any such employment agreement in effect on the date of this
Agreement, any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the Option shall be void and ineffective for all
purposes.

 

Section 12.  Amendment.  This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Option
or Shares as determined in the discretion of the Committee, except as provided
in the Plan or in a written document signed by Recipient and GPS.

 

Section 13.  Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.  Any
conflict between the terms of this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request from the Committee.

 

--------------------------------------------------------------------------------


 

This Agreement is executed on behalf of GP STRATEGIES CORPORATION:

 

 

[g360251kai001.jpg]

 

 

 

Scott N. Greenberg

 

Chief Executive Officer

 

Recipient agrees that his/her acceptance of the Option constitutes Recipient’s
acknowledgement that he/she has carefully read this Agreement and the prospectus
for the Plan and agrees to be bound by all of the provisions set forth in these
documents.

 

--------------------------------------------------------------------------------

 